Citation Nr: 0017297	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
compression fracture of the L1 vertebra, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1995 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of compression fracture of the L1 
vertebra are manifested primarily by subjective complaints of 
pain, and slight limitation of extension.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
the residuals of a compression fracture of the L1 vertebra 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Codes 5285, 5289, 
5292, 5293, 5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied in this case.

The veteran avers, in essence, that he has a curvature of his 
spine, and that this is due to his service-connected low back 
condition.

Service connection for residuals of a compression fracture of 
L1 was established in a June 1975 rating decision (RD), after 
the RO noted that the veteran's service medical records 
showed that he suffered a compression fracture of L1 in 
service.  A zero percent (noncompensable) evaluation was 
initially assigned.  A rating decision dated September 1997 
increased the veteran's evaluation to 20 percent, the 
effective date of that claim.  

The severity of the veteran's low back disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991), and utilize 
separate diagnostic codes to identify the various 
disabilities.  
38 C.F.R. Part 4 (1999).

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5285-5292.  
Diagnostic Code 5285 contemplates residuals from vertebral 
fracture.  Those criteria stipulate that a 100 percent 
schedular rating will be applied where there is cord 
involvement, the veteran is bedridden, or requires long leg 
braces.  Without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast), a 60 percent evaluation 
is assigned.  In other cases, a disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Ankylosis of the lumbar spine is evaluated under Diagnostic 
Code 5289 as 50 percent disabling for unfavorable ankylosis, 
and 40 percent disabling for favorable ankylosis.  

A lumbar spine disability is also contemplated by Diagnostic 
Code 5292, which evaluates slight limitation of motion of the 
lumbar spine as 10 percent disabling, moderate limitation of 
motion as 20 percent disabling, and a disability productive 
of severe limitation of motion as 40 percent disabling.

Ratings for intervertebral disc syndrome are contemplated 
under Diagnostic Code 5293.  A 20 percent rating is warranted 
for a moderate disability with recurring attacks; while a 40 
percent rating is assigned for a severe disability productive 
of recurring attacks with intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief, is evaluated as 60 
percent disabling.

Lumbosacral strain is contemplated by Diagnostic Code 5295.  
A lumbosacral strain disability productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, is evaluated as 20 
percent disabling.  Those criteria also stipulate that severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osetoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is evaluated as 40 percent disabling.  
Evaluations for sacro-iliac injury and weakness under 
Diagnostic Code 5294 are also determined by the above 
criteria.

The evidence shows that the veteran was hospitalized for 
other disorders in November 1994, and that the physical 
examination at that time showed that he had "some decreased 
ROM [range of motion] in his back with some lumbar sacral 
tenderness without any sciatica."  A discharge record, dated 
December 1994, reveals that the veteran complained of chronic 
back pain, and was instructed to take 1000mg of Tylenol Extra 
Strength at bedtime, as needed.  

An additional hospitalization report, dated May 1996, shows 
that the veteran was hospitalized from May 1, 1996 to May 30, 
1996 for alcohol dependency.  It was noted that he had a 
compression fracture, lumbar one, in 1973 with residual pain.  

A medical certificate dated June 1997 reveals that the 
veteran was seen requesting a TENS unit for his "chronic  
LBP [low back pain]".  

The report of a June 1997 examination is of record and shows 
that the veteran provided a history of slipping and falling, 
with a resulting compression fracture of L1.  The examiner 
indicated that he did not describe a neurological loss, but 
did describe progressive pain in the back that now hurts 
everyday.  The veteran also reported that he would develop 
pain with standing and walking, although he could stand all 
day, but that he would have significant back pain.  He also 
stated that he avoids bending, lifting, and that although he 
can sit unlimited in a chair, he does have to change 
positions due to back pain.  

The results of the physical examination show that the veteran 
appeared to have a normal spinal curvature when standing, but 
with flexion, he had "an obvious gibbus formation in the 
area of L1, as well as a mild dextro-scoliosis in the upper 
lumbar spine".  He also had some tenderness to punch in the 
upper lumbar spine, no paravertebral muscle spasm or 
tenderness.  He had full range of motion of the lumbar spine 
except for hyperextension that was limited to 20 degrees.  
The examiner also noted that he complained of pain with full 
forward flexion, as well as with any hyperextension.  He did 
not have sciatic notch tenderness, and his straight leg 
raising examination was negative.  His knee jerks and ankle 
jerks were 2+ and equal.  He had no evidence of motor 
function loss in the lower extremities.  The diagnosis was 
old compression fracture, L1, symptomatic, with gibbus 
formation and dextroscoliosis of the upper lumbar spine.  

The report of a June 1997 X-ray examination shows an 
impression of "anterior wedging of the 1st vertebral body in 
this otherwise unremarkable lumbosacral spine series."  

The report of an April 1998 annual examination shows that the 
back was supple with slight tenderness over the L-spine area 
with slight kyphosis and CVA [costovertebral angle] 
tenderness.  

A May 11, 1998 record shows that the veteran complained of 
low back pain and that the examination showed that he had 
mild left convex scoliosis, no back tenderness, and that his 
ROM was full at the spine and extremities.  His CN [cranial 
nerves] were intact, and his strength was 5/5 without focal 
weakness.  DTR [deep tendon reflexes] were 2+.  Sensation was 
decreased in a deep peroneal distribution on the right.  
There were no UMN [upper motor neuron] signs, his SLR 
[straight leg raising] was negative, and there were no other 
focal findings.  

Record dated May 12, 1998 show that the veteran was diagnosed 
with chronic back pain, and a physical therapy record shows 
that he was instructed in the use of a TENS unit for his low 
back pain.    

An additional VA examination was conducted in October 1999.  
It is noted that the veteran declined nerve conduction 
studies, as he stated they would hurt.  The examiner noted 
that on range of motion testing of the lumbosacral spine, 
that "the [veteran] appears to resist range of motion.  
Keeping in mind this resistance to range of motion", forward 
flexion was 30 degrees out of 95, in pain; extension 
backwards was 5 degrees out of 35 degrees, in pain; left and 
right lateral flexion was 20 degrees out of 40 degrees, in 
pain; and left and right lateral rotation was 30 degrees out 
of 35 degrees, in pain.  The examiner also noted that the 
lumbar spine series indicated that a compression deformity of 
L1, age undetermined, existed.  The impression was status 
post-lumbar trauma with compression fracture.    

The probative medical evidence does not show that an 
evaluation greater than 20 percent is warranted.  First, we 
note that at the veteran's most recent VA rating examination 
in October 1999 the examiner noted that "the [veteran] 
appears to resist range of motion", thus the examiner was 
only able to evaluate range of motion "[k]eeping in mind 
this resistance to range of motion".  Thus, these range of 
motion studies are not as probative as the range of motion 
studies conducted previously, without the noted resistance.  

The probative medical evidence does not show that residuals 
from vertebral fracture contemplated by Diagnostic Code 5285 
as either 100 or 60 percent disabling are shown.  The 
evidence does not show that there is cord involvement, the 
veteran is bedridden, or requires long leg braces, or that 
there is abnormal mobility requiring a neck brace. 

Additionally, the record is devoid of evidence showing 
ankylosis of the lumbar spine, so that increased evaluations 
under Diagnostic Code 5289 are shown.  The record is 
similarly devoid of evidence showing that intervertebral disc 
syndrome, as contemplated under Diagnostic Code 5293 is 
present.  Specifically, "some lumbar sacral tenderness 
without any sciatica" was noted in November 1994.  The 
evidence also shows that he did not have sciatic notch 
tenderness, his straight leg raising examination was 
negative, there was no paravertebral muscle spasm, and that 
his knee jerks and ankle jerks were 2+ and equal on 
examination in June 1997.   

The evidence also does not show that a lumbosacral strain 
disability has been diagnosed.  Additionally, the evidence 
specifically shows that there is no muscle spasm.  It also 
does not show that there is loss of lateral spine motion, 
unilateral, in a standing position.  The November 1994 record 
shows "some decreased ROM [range of motion] in his back, 
however, we must point out that the he had full range of 
motion of the lumbar spine except for hyperextension that was 
limited to 20 degrees on examination in June 1997.  Records 
dated March 1998 also show that full ROM was demonstrated.  
In addition to a 20 percent evaluation not being shown by the 
evidence of record, the record is similarly devoid of 
evidence that a greater evaluation is shown under Diagnostic 
Code 5294 or 5295.  

We note that the competent medical evidence of record shows 
only that the veteran manifested "some decreased ROM [range 
of motion] in his back" in November 1994, and that in June 
1997, he had full range of motion of the lumbar spine except 
for hyperextension that was limited to 20 degrees on 
examination.  Again, records dated March 1998 also show that 
full ROM was demonstrated.  The examiner noted that there was 
pain on flexion and extension.  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when 
the veteran has testified under oath to increasing pain on 
use, and where there was medical evidence substantiating 
these 'flare-ups', that when musculoskeletal system 
disabilities are evaluated, pain on use and factors under 
38 C.F.R. §§ 4.40 and 4.45 are to be considered along with 
the criteria set forth in the diagnostic codes to determine 
the level of functional impairment.  8 Vet. App. 202, 206 
(1995).  

Although pain on flexion and extension was reported at the 
last exam, the medical evidence generally shows only , at 
most, slight limitation of motion.  While the last exam it 
was reported that there was significant limitation of motion, 
the examiner stated that the veteran resisted movement.  
Significantly, he did not say that motion was limited by pain 
and he observed that resistance to motion should be 
considered in evaluating the range of motion.  Given this 
observation, the Board finds as a matter of fact that, since 
there was no finding that the veteran's resistance was due to 
pain, fatigue or any other organic factor, the limitation of 
motion observed is not attributable to the service connected 
disorder.  Thus, a 10 percent evaluation for slight 
limitation of motion is appropriate under Diagnostic Code 
5292.  In addition, although "anterior wedging of the 1st 
vertebral body in this otherwise unremarkable lumbosacral 
spine series" was shown in June 1997, even when adding 10 
percent for demonstrable deformity of the vertebral body, 
pursuant to Diagnostic Code 5285, an evaluation greater than 
20 percent for a low back disability is not warranted by the 
evidence of record.  

Thus, as the preponderance of the evidence is against the 
veteran's claim, entitlement to an evaluation greater than 20 
percent for residuals of compression fracture of L1 is 
denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.



ORDER

Entitlement to an evaluation greater than 20 percent for 
residuals of compression fracture of L1 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

